Case 1:20-mc-00023-LO-TCB Document 23 Filed 09/03/20 Page 1 of 26 PageID# 336




  IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF
                    VIRGINIA ALEXANDRIA DIVISION

   In re: Application of Daniel Snyder for   )
   an Order Under 28 U.S.C. § 1782 to        )    Misc. Case No. 1:20-mc-00023
   Conduct Discovery for Use in Foreign      )
   Proceedings                               )



   MARY ELLEN BLAIR’S OPPOSITION IN RESPONSE TO DANIEL SNYDER’S
 APPLICATION FOR DISCOVERY IN AID OF FOREIGN PROCEEDING PURSUANT
                         TO 28 U.S.C. § 1782


                                                 Tom Spiggle (VA Bar No. 72022)
                                                 THE SPIGGLE LAW FIRM
                                                 4830 31st St., Suite A
                                                 Arlington, VA 22206
                                                 Tel: 202-796-0976
                                                 Fax: 202-540-8018
                                                 tspiggle@spigglelaw.com

                                                 Lisa J. Banks (pro hac vice forthcoming)
                                                 Debra S. Katz (pro hac vice forthcoming)
                                                 KATZ, MARSHALL & BANKS, LLP
                                                 1718 Connecticut Ave., NW, Sixth Floor
                                                 Washington, D.C. 20009
                                                 Tel: 202-299-1140
                                                 Fax: 202-299-1148
                                                 banks@kmblegal.com
                                                 katz@kmblegal.com

                                                 Attorneys for Mary Ellen Blair
Case 1:20-mc-00023-LO-TCB Document 23 Filed 09/03/20 Page 2 of 26 PageID# 337




                                                      TABLE OF CONTENTS

PRELIMINARY STATEMENT..................................................................................................... 1

BACKGROUND ............................................................................................................................. 3

   I.        PETITIONER’S APPLICATION ................................................................................... 3

   II. THE INDIA PROCEEDING ............................................................................................ 3

   III. PETITIONER’S PROPOSED DISCOVERY ................................................................. 4

LEGAL STANDARD ...................................................................................................................... 5

ARGUMENT .................................................................................................................................. 7

   I.        SNYDER’S DISCOVERY REQUESTS SHOULD BE DENIED BECAUSE THE

   REQUESTED DISCOVERY IS NOT “FOR USE” IN A FOREGIN PROCEEDINGS,

   AND INSTEAD SERVES TO HARASS AND INTIMIDATE BLAIR................................ 7

        A.      The Requested Discovery Is Not “For Use” In the India Proceeding, as the

        Overwhelming Majority of Snyder’s Requests Are Irrelevant to the India Proceeding. ........ 7

        B.      The Limited Discovery That Is Relevant to the India Proceeding May Be Obtained

        from Parties to the Proceeding Via the Indian Legal System. ................................................. 9

        C.      The Application Should be Dismissed Because It is a Fishing Expedition Made in Bad

        Faith for the Purpose of Harassment. .................................................................................... 12

   II. THE BALANCE OF THE INTEL DISCRETIONARY FACTORS WEIGHS

   AGAINST PETITIONER’S APPLICATION. ..................................................................... 13

        A.      The First Discretionary Factor Weighs Against Granting the Application Because the

        Information Sought is Subject to the Jurisdiction of a Foreign Proceeding. ......................... 14

        B.      Petitioner’s Discovery Request Is Unduly Intrusive or Burdensome and Should Be

        Rejected. ................................................................................................................................ 15


                                                                         ii
Case 1:20-mc-00023-LO-TCB Document 23 Filed 09/03/20 Page 3 of 26 PageID# 338




   III. PETITIONER’S APPLICATION SHOULD BE DENIED, AND SANCTIONS

   SHOULD BE IMPOSED, BECAUSE IT DOES NOT COMPORT WITH THE

   FEDERAL RULES OF CIVIL PROCEDURE. ................................................................... 17

       A.     Petitioner’s Application Violates Federal Rules of Civil Procedure 26 and 45. ........... 17

       B.     Snyder Used this Application to Smear Blair in a Judicial Forum, thus Insulating Him

       from a Defamation Claim. ..................................................................................................... 18

       C.     This Court should Impose Attorneys’ Fees to Cover the Cost of Replying to this

       Frivolous, Overbroad, and Harassing Application. ............................................................... 19

CONCLUSION ............................................................................................................................. 21




                                                                    iii
Case 1:20-mc-00023-LO-TCB Document 23 Filed 09/03/20 Page 4 of 26 PageID# 339




       Mary Ellen Blair (“Blair”), a former employee of the Washington Redskins football team,

respectfully submits this Opposition, together with her accompanying Declaration, and a

courtesy draft Order to this Court, in response to the application of Daniel Snyder (“Snyder” or

“Petitioner”) for discovery in aid of a foreign proceeding pursuant to 28 U.S.C. § 1782 (the

“Application”). As argued more fully below, Snyder’s Application should be denied because it

was made in bad faith, for the purpose of harassing Blair and intimidating other former

employees who have been speaking to reporters about the sexually hostile work environment that

Snyder perpetuated during his 21-year ownership of the team. Moreover, the Application fails to

meet the requisite legal standard under 28 U.S.C. § 1782 because it unreasonably seeks materials

that are irrelevant to the foreign proceeding and fails to take reasonable steps to protect Blair

from undue burden and expense. To the contrary, the sweeping and invasive discovery requests

seem specifically crafted for the purpose of burdening Blair and for providing Snyder with a

vehicle to disparage her publicly while hiding behind the doctrine of judicial immunity to avoid a

defamation suit being brought against him. Petitioner’s violation of Rule 45 warrants sanctions

in the form of Blair’s fees and costs in having to oppose this frivolous and harassing application.

                                PRELIMINARY STATEMENT

       In the Application, Petitioner asks this Court to permit him to serve discovery on Blair,

allegedly in aid of a proceeding Petitioner initiated in the High Court of Delhi at New Delhi (the

“India Proceeding”). Blair is not a party to the India Proceeding. She has no knowledge of the

issues underlying the India Proceeding. There is no basis in fact to Petitioner’s allegations that

Blair is connected to the India Proceeding. Instead, Petitioner uses this Application as an

opportunity to attack Blair’s character, intimidate current and former employees, and to go on a




                                                  1
Case 1:20-mc-00023-LO-TCB Document 23 Filed 09/03/20 Page 5 of 26 PageID# 340




fishing expedition to support future litigation. Petitioner’s Application is not well-grounded in

fact or law and was filed in bad faith.

        While Petitioner asserts that the requested discovery is “in aid” of a foreign proceeding,

almost all of the discovery he seeks is unrelated to the India Proceeding, and instead seeks

documents and information that is highly intrusive and imposes an undue burden on Blair.

Petitioner alleges without any factual basis at all that she is an active participant in a campaign of

defamation against him that led to the publication of the media articles that are the basis for the

India Proceeding. See Dkt. 1 (Application.) at ¶ 4. However, Petitioner’s assertions linking

Blair to the India Proceeding are completely speculative, and indeed, there is no factual basis for

the assertions. Blair has no documents or information responsive to the relevant portions of the

subpoenas, nor does she have any knowledge of the relevant topics for examination. See Blair

Decl. at ¶ 6.

        Petitioner could obtain information confirming that Blair has no connection to the issues

underlying the India Proceeding from the defendants to the India Proceeding, through legitimate

discovery methods within the Indian legal system. Petitioner has not used the available

discovery procedures in the Indian Proceeding to seek this information. Rather, this request is

the most egregious sort of fishing expedition – a broad demand to a third party who has no

interest, involvement or even awareness of the facts or issues in the case, in a naked attempt to

harass and intimidate an individual with no connection to the foreign proceeding. Petitioner

claims that because Blair may have knowledge about an article in The Washington Post about a

culture of sexual harassment at the then-named Washington Redskins, she must be working with

foreign publishers to accuse him of sex trafficking. Yet even if Blair has spoken to The

Washington Post related to its reporting about sexual harassment of employees of the




                                                  2
Case 1:20-mc-00023-LO-TCB Document 23 Filed 09/03/20 Page 6 of 26 PageID# 341




Washington Redskins, speaking to The Washington Post about her own person experience as an

employee of Dan Snyder is of course quite different from speaking to foreign publications about

Snyder’s possible connection to sex trafficking and convicted sexual predator Jeffrey Epstein.

         The Application, which is filled with numerous falsehoods and ad hominem attacks, is an

obvious fishing expedition to determine what Snyder’s perceived enemies have said to the press,

and a crude effort to silence Blair and others who may wish to communicate with legitimate

news organizations about the culture of sexism, harassment and abuse that has existed at the

highest levels of the Washington Football team for decades.

         Accordingly, Petitioner’s Application should be denied.

                                         BACKGROUND

   I.       PETITIONER’S APPLICATION

         On August 10, 2020, Petitioner filed his Application with this Court seeking an order

pursuant to Section 1782 authorizing Petitioner to serve discovery on Blair and her landlord

Comstock. The Application included as attachments the Subpoena Duces Tecum and Subpoena

Ad Testificandum that Snyder seeks to serve on Blair. See Dkt. 1-4; 1-5. The subpoenas on their

face fail to comply with the requirements of Rule 45(d), which imposes sanctions if the

proponent does not take steps to avoid imposing undue burden or expense on the subpoenaed

party. The requests are fatally broad in scope and do not contain any stated time limitation. Most

importantly, the subpoenas seek documents and information wholly unrelated to the India

Proceeding, and instead constitute a fishing expedition intended to harass and intimidate Blair,

and other current and former employees of Snyder and of the Washington Football Team, from

speaking to the media about their work environment.

   II.      THE INDIA PROCEEDING




                                                 3
Case 1:20-mc-00023-LO-TCB Document 23 Filed 09/03/20 Page 7 of 26 PageID# 342




          Petitioner alleges that the proposed subpoenas seek discovery from Blair and Comstock

that will be relevant to, and for use in, the India Proceeding. This is not true. The India

Proceeding arises from the publication of a series of news articles on the MEA WorldWide

website (“MEAWW”) connecting Snyder to sexual misconduct, including sex trafficking, and an

affiliation with sexual predator Jeffrey Epstein. In the India Proceeding, Petitioner asserts claims

for defamation per se against Eleven Internet Services LLP (“Eleven”), and its Indian subsidiary

MEAWW, and against Indian residents Anay Chowdhary, Nirnay Chowdhary, Prarthna Sakar,

and Jyotsna Basotia. Snyder alleges that Sakar and Basotia wrote the articles about him, and that

the articles were published at the direction of the Chowdhary brothers. Neither Blair nor her

property management company in Virginia is a party to the India Proceeding.

   III.      PETITIONER’S PROPOSED DISCOVERY

          In support of his Application, Snyder alleges a conspiracy in which everything negative

about him in the press is a result of the efforts of “hidden third-party clients” who fabricate

stories about Snyder and pay others to do the same. See Dkt. 1 (Application.) at ¶ ¶ 3, 27. He

alleges without any basis that Blair, his former Executive Assistant, is an “active participant” in

this conspiracy against him. See Dkt. 1 (Application.) at ¶ 4.

          The proposed subpoenas seek documents that fall broadly into three categories: (1) all

documents and communications between Blair and MEAWW or Eleven; (2) all documents and

communications concerning Snyder, the Washington Football team, or any employee thereof;

and (3) all documents and communications concerning her personal residential lease agreement.

Notably, only the first category is related to the India Proceeding, and there exist no documents

or communications responsive to this category of requests, because Blair has had no

communications with MEAWW or Eleven. See Blair Decl. at ¶ 6. The latter two categories,




                                                  4
Case 1:20-mc-00023-LO-TCB Document 23 Filed 09/03/20 Page 8 of 26 PageID# 343




sweeping in their breadth, are intended to harass and intimidate Blair and by extension to

frighten other former employees of the Washington Football team from speaking out about the

sexual harassment the experienced or witnessed.

                                       LEGAL STANDARD

        A court may grant an application under Section 1782 only if: (i) the person from whom

discovery is sought resides or is found in the district of the district court to which the application

is made; (ii) the discovery is for use in a proceeding before a foreign tribunal; and (iii) the

application is made by a foreign or international tribunal or “any interested person.” See Schmitz

v. Bernstein Liebhard & Lifshitz, LLP, 376 F.3d 79, 83 (2d Cir. 2004). The statutory elements are

merely the threshold, however, as “a district court is not required to grant a § 1782(a) discovery

application simply because it has the authority to do so.” Intel Corp. v. Advanced Micro Devices,

Inc., 542 U.S. 241, 264 (2004); ssee In re Nat’l Syndicate for Elec. Energy, No. 1:13-MC-20,

2014 WL 130973, at *2 (E.D. Va. Jan. 14, 2014); In re Blue Oil Trading Ltd., No. 3:09MC152-

RJC, 2009 WL 3247854, at *2 (W.D.N.C. Oct. 5, 2009) (Section 1782 authorizes, but does not

require, a district court to grant a petition for judicial assistance if the statutory requirements are

met).

        Even when the statutory requirements are met, district courts have “wide discretion to

determine whether to grant discovery and equally wide discretion to tailor such discovery to

avoid attendant problems.” In re Application of Esses, 101 F.3d 873, 876 (2d Cir. 1996); see

also In re Apotex Inc., Misc. No. M12–160, 2009 WL 618243, at *2 (S.D.N.Y. Mar. 9, 2009); In

re Green Dev. Corp. S.A. de C.V., No. WDQ-15-2985, 2015 WL 10319091, at *3 (D. Md. Oct.

1, 2015) (citing Intel, 542 U.S. at 244-45) (“Even where the threshold, jurisdictional




                                                   5
Case 1:20-mc-00023-LO-TCB Document 23 Filed 09/03/20 Page 9 of 26 PageID# 344




requirements are satisfied, the district court has broad discretion in deciding whether to grant

discovery requests under Section 1782.”).

       The Supreme Court has identified the following four discretionary factors courts should

consider in determining whether to grant a Section 1782 application:

       (1) Whether the documents or testimony sought are within the foreign tribunal’s

       jurisdictional reach, and thus accessible absent §1782 aid;

       (2) The nature of the foreign tribunal, the character of the proceedings underway abroad,

       and the receptivity of the foreign government or the court or agency abroad to U.S.

       federal-court judicial assistance;

       (3) Whether the §1782 request conceals a[n] attempt to circumvent foreign proof

       gathering restrictions or other policies of a foreign country or the United States;

       and

       (4) Whether the subpoena contains unduly intrusive or burdensome requests.

In re Microsoft Corp., 428 F. Supp. 2d 188, 192-93 (S.D.N.Y. 2006) (citing Intel, 542

U.S. at 264-65).

       In addition to the statutory requirements and the discretionary factors identified in Intel,

“[t]he proper scope of the discovery sought under section 1782, like all federal discovery, is

governed by Federal Rule 26(b).” In re Application of Eli Lilly & Co., No. 3:09MC296 (AWT),

2010 WL 2509133, at *3 (D. Conn. June 15, 2010). See, e.g., In re Godfrey, 526 F. Supp. 2d

417, 423-24 (S.D.N.Y. 2007). Rule 26(b) requires the court to limit discovery, if, inter alia, the

evidence “can be obtained from some other source that is more convenient, less burdensome, or

less expensive.” Fed. R. Civ. P. 26(b)(2)(C)(i).

       “In this regard, if the district court determines that a party’s discovery application




                                                   6
Case 1:20-mc-00023-LO-TCB Document 23 Filed 09/03/20 Page 10 of 26 PageID# 345




 under section 1782 is made in bad faith, for the purpose of harassment, or unreasonably seeks

 cumulative or irrelevant materials, the court is free to deny the application in toto, just as it can if

 discovery was sought in bad faith in domestic litigation.” In re Apotex Inc., 2009 WL 618243, at

 *3 (internal citation omitted). “In assessing [whether to limit discovery], special weight [should

 be given] to the burden on non-parties of producing documents to parties involved in litigation.”

 Cohen v. City of New York, No. 05-civ-6780, 2010 WL 1837782, at *3 (S.D.N.Y. May 6, 2010).

 See also Jack Frost Labs., Inc. v. Physicians & Nurses Mfg. Corp., No. 92 CIV 9264, 1994 WL

 9690, at *2 (S.D.N.Y. Jan. 13, 1994) (“we are instructed to be particularly sensitive to any

 prejudice to non-litigants drawn against their will into the legal disputes of others”).

          Petitioner does not dispute that this legal standard governs its request for Section 1782

 relief and to the subpoenas he seeks to enforce. See Dkt. 1 (Application.) at ¶ ¶ 52-64. Instead,

 he invokes a hodgepodge of arguments and authorities in favor of his position that are either

 inapposite, distinguishable or both. Under all applicable legal standards, Petitioner’s application

 should be denied.

                                             ARGUMENT

     I.      SNYDER’S DISCOVERY REQUESTS SHOULD BE DENIED BECAUSE THE
             REQUESTED DISCOVERY IS NOT “FOR USE” IN A FOREGIN
             PROCEEDINGS, AND INSTEAD SERVES TO HARASS AND INTIMIDATE
             BLAIR.

     A. The Requested Discovery Is Not “For Use” In the India Proceeding, as the
        Overwhelming Majority of Snyder’s Requests Are Irrelevant to the India
        Proceeding.

          Section 1782 allows a court to grant an application only if the discovery is “for use” in a

 proceeding before a foreign tribunal. See Schmitz v. Bernstein Liebhard & Lifshitz, LLP, 376

 F.3d 79, 83 (2d Cir. 2004). Central to the “for use” requirement is the relevance of the

 information sought to the foreign proceeding. See In re Lloreda, 323 F. Supp. 3d 552 (S.D. N.Y.



                                                    7
Case 1:20-mc-00023-LO-TCB Document 23 Filed 09/03/20 Page 11 of 26 PageID# 346




 2018). The party seeking the discovery bears the burden of establishing that the statutory

 requirements are met. See Certain Funds, Accounts, and And/Or Inv. Vehicles v. KPMG LLP,

 798 F.3d 113, 118 (2d Cir. 2015); Digital Shape Techs., Inc. v. Glassdoor, Inc., 2016 WL

 5930275, at *3 (N.D. Cal. Oct. 12, 2016) (“The party issuing the subpoena has the burden of

 demonstrating the relevance of the information sought.”). A party seeking discovery pursuant to

 § 1782 must show that the discovery sought is relevant to the claims and defenses in the foreign

 tribunal. See In re Veiga, 746 F.Supp.2d 8, 18 (D.D.C. 2010). Petitioner is unable to meet the

 burden of establishing that the discovery he seeks from Blair and her property management

 company are relevant to and “for use” in the India Proceeding.

        In the India suit, Snyder has asserted a claim for defamation against the Indian company

 Eleven, its Indian subsidiary MEAWW, and Indian residents which he alleges authored and

 directed the publication of these articles. Snyder’s filing baselessly asserts that Blair provided

 the source for these articles. She did not. Indeed, as her declaration makes clear, she had no

 contact all with any of the defendants in Snyder’s lawsuit and has no knowledge of any of the

 facts underlying his allegations. Of the 19 categories of information in Snyder’s proposed

 Requests for Production directed at Blair, only the following three categories concern any

 connection between Blair and Eleven, MEAWW, or the individual Indian defendants.

        The remaining 16 categories can be reduced to the following two general categories: (1)

 all documents and communications concerning Snyder, the Washington Football team, or any

 employee thereof, and (2) all documents and communications concerning Blair’s personal

 residential lease agreement. These sweeping and overly-broad categories, which contain no

 time limitation, contain no information relevant to the India Proceeding. Similarly, the

 subpoenas against Blair’s property management company are entirely unrelated to the Indian




                                                  8
Case 1:20-mc-00023-LO-TCB Document 23 Filed 09/03/20 Page 12 of 26 PageID# 347




 lawsuit alleging that two residents of India directed two Indian writers to publish the stories

 about Snyder’s sexual misconduct. These requests should be denied because of their attenuated

 relevance to the India Proceeding. See Rainsy v. Facebook, Inc., 311 F. Supp. 3d 1101, 1112

 (N.D. Cal. 2018) (denying § 1782 application where the requested documents encompass far

 more than the question at issue and therefore have no relevance to the foreign case).

        Petitioner requests this discovery to harass and intimidate Blair in an attempt to silence

 her and others from lawfully speaking about the sexist and abusive culture Snyder perpetuated

 with the Washington Football Team. Petitioner’s requested discovery is clearly not “for use” in

 the India Proceeding, and therefore, should be denied on statutory grounds. See In re Escallon,

 323 F. Supp. 3d 552, 559 (S.D.N.Y. 2018) (denying § 1782 application on statutory grounds

 because “Petitioner’s discovery request appears to be little more than a fishing expedition to

 acquire documents and information that have at best limited relevance to the [foreign

 proceeding]”).

        In an interview on a podcast, Petitioner’s lawyer, Joe Tacopina, disclosed that the true

 purpose of this Application is a fishing expedition in the hopes of collecting evidence to use in a

 proceeding in the United States. See Three outstanding interviews with Scott Turner, Terry

 McLaurin and Dan Snyder's attorney, plus Reuben Foster audio, WASHINGTON FOOTBALL TALK

 (Aug. 14, 2020), available at https://art19.com/shows/washington-football/episodes/152d00ff-

 50c5-4b16-b5db-35ef353fc845. The Application should be denied because it is not for use in a

 foreign proceeding, as Tacopina candidly acknowledged.

    B. The Limited Discovery That Is Relevant to the India Proceeding May Be Obtained
       from Parties to the Proceeding Via the Indian Legal System.

        Though the remaining three categories may be relevant to the India Proceeding, the Court

 should deny the application in full because Petitioner has the ability to gather this discovery



                                                  9
Case 1:20-mc-00023-LO-TCB Document 23 Filed 09/03/20 Page 13 of 26 PageID# 348




 through the India Proceedings. Blair is not a party to the India Proceeding, and the relevant

 information sought is available from parties to the India Proceeding. The Court should be

 particularly sensitive to the Petitioner’s failure to take advantage of the full discovery

 opportunities in India that are currently available in the India Proceeding. See Jack Frost Labs.,

 Inc. v. Physicians & Nurses Mfg. Corp., No. 92 CIV. 9264, 1994 WL 9690, at *2 (S.D.N.Y. Jan.

 13, 1994) (District courts should be “particularly sensitive to any prejudice to non-litigants

 drawn against their will into the legal disputes of others.”); In re Penn Cent. Commercial Paper

 Litig., 61 F.R.D. 453, 467 (S.D.N.Y. 1973) (noting that the rationale for permitting non-party

 discovery presumes a situation where the information sought is “unavailable from a party” or

 “not otherwise obtainable by the movant’s own efforts”); Oleg Cassini v. Jovan, Inc., No. 84-

 civ-2117, 1987 WL 7733, at *2 (S.D.N.Y. Mar. 3, 1987) (denying non-party discovery where the

 material was “obtainable by the movant’s own efforts”); Haworth, Inc. v. Herman Miller, Inc.,

 998 F.2d 975, 978 (Fed. Cir. 1993) (district court properly required the movant “to seek

 discovery from its party opponent before burdening the nonparty” with an ancillary proceeding);

 Insituform Techs., Inc. v. Cat Contracting, Inc., 914 F. Supp. 286, 287 (N.D. Ill. 1996) (quashing

 a deposition subpoena directed to a non-party where the information sought could be had from

 the defendant).

        To the extent that Petitioner believes that he is entitled to the discovery in the United

 States pursuant to Section 1782, he should first use all available mechanisms under the Indian

 legal system and request that the Indian Court, with jurisdiction over the India Proceeding, obtain

 it. Petitioner proffers no valid reason why the U.S. discovery mechanism is the only way, or

 even the preferred method, of gathering evidence for use in the India Proceeding. Rather, the

 foreign tribunal, in this case the India Court, is in the best place to determine whether Blair had




                                                   10
Case 1:20-mc-00023-LO-TCB Document 23 Filed 09/03/20 Page 14 of 26 PageID# 349




 any connection to the defendants in the India action – she did not, as the declaration makes clear

 – and to protect third parties from harassing discovery. Accordingly, this Court should deny

 nonparty discovery from Blair in the United States, and allow the India Court a full opportunity

 first to consider party discovery and then to make a determination as to the relevance of the

 information sought from non-parties and its usefulness to the matter. See Intel, 542 U.S. at 265;

 In re Application of OOO Promnefstroy, Misc. No. M 19-99(RJS), 2009 WL 3335608, at *8

 (S.D.N.Y. Oct. 15, 2009); In re Microsoft Corp., 428 F. Supp. 2d at 196. Because the India

 Court will be able to determine that the production of such information in the United States

 would be unhelpful or inappropriate, the “enforcement of [Petitioner’s] subpoenas would

 constitute a clear circumvention of the [Indian Court’s] procedures[,] which the Supreme Court

 expressly prohibited in Intel.” In re Microsoft Corp., 428 F. Supp. 2d at 195. To proceed first

 with discovery in the United States, as Petitioner suggests, would be wholly inappropriate and

 “divest the [Indian Court] of jurisdiction over this matter and replace a [Indian] decision with

 one by this Court.” Id.

         The available mechanisms under the Indian legal system will confirm that there is no

 connection between Blair and the India Proceeding. Within the Indian legal system, Petitioner

 can question and request evidence from the Indian defendants regarding their relationship, or

 lack thereof, with Blair. Petitioner has chosen not to do so, likely because he does not truly

 believe that Blair has any connection to the subject of the India Proceeding.

         The breadth of Petitioner’s discovery requests; the filing’s unnecessarily malicious

 comments about Blair’s character; and the accompanying statements from Petitioner’s lawyer

 threatening that “the full weight of the law [will] come[] down heavily on all those” who speak

 out against Petitioner,” all indicate that Petitioner’s true goal is to intimidate Blair, and others




                                                   11
Case 1:20-mc-00023-LO-TCB Document 23 Filed 09/03/20 Page 15 of 26 PageID# 350




 who have worked for him, to discourage them from coming forward to discuss the sexually

 hostile work environment that Snyder perpetuated for decades.

     C. The Application Should be Dismissed Because It is a Fishing Expedition Made in
        Bad Faith for the Purpose of Harassment.

           Petitioner lacks any basis to believe that Blair has any connection to or any knowledge of

 the facts underlying the India Proceeding. Petitioner’s limited evidence that Blair may have

 talked to reporters at The Washington Post about her personal experience working for Snyder is

 entirely unrelated to allegations that she has served as a source for foreign articles connecting

 Snyder to Jeffrey Epstein. Although Blair had a negative experience working for Snyder, she

 has no reason to believe that he is affiliated with Jeffrey Epstein, and has never made

 representations to that effect. See Blair Decl. at ¶ 6. Blair has no connection to the India

 Proceeding. See Blair Decl. at ¶ 6; Michael Phillip, Is Dan Snyder Paranoid, Or Are They

 Actually Out to Get Him?, RICHMOND TIMES-DISPATCH (Aug. 16, 2020), available at

 https://richmond.com/sports/professional/phillips-is-dan-snyder-paranoid-or-are-they-actually-

 out-to-get-him/article_0f637c90-a64d-5085-b0f4-e411403805ea.html (MEA Worldwide editor-

 in-chief Dean Andrew Williams states that his publication has never had any interactions with

 Blair).

           Further, the overbreadth and marginal relevance of the requested discovery indicate that

 the goal of the application is harassment and intimidation. If “[a] request appears only

 marginally relevant to the foreign proceeding[,] [this] may in certain cases suggest that the

 application ‘is made in bad faith [or] for the purpose of harassment.’” In re Vale S.A., 2020 WL

 4048669, at *5 (S.D.N.Y. July 20, 2020). Given the limited relevance, the detailed negative

 comments about Blair, and the overbreadth of the requests, the whole application should be

 denied. See Mees v. Buiter, 793 F.3d 291, 302 (2d Cir. 2015) (“[I]f a § 1782 application “is



                                                   12
Case 1:20-mc-00023-LO-TCB Document 23 Filed 09/03/20 Page 16 of 26 PageID# 351




 made in bad faith, for the purpose of harassment, or unreasonably seeks cumulative or irrelevant

 materials, the court is free to deny the application in toto, just as it can if discovery was sought in

 bad faith in domestic litigation.”).

          The overbreadth of Snyder’s requests, many of which are unrelated to the claims in the

 India suit, indicate that Snyder is seeking this information for a purpose unrelated to the India

 suit. See Lazaridis v. Int'l Ctr. for Missing & Exploited Children, Inc., 760 F. Supp. 2d 109, 115

 (D.D.C. 2011) (Denying application where “wide-ranging request suggests that [Petitioner] is

 seeking information more for his general use than for use [in the foreign proceeding]”), aff'd sub

 nom. In re Application for an Order Pursuant to 28 U.S.C. 1782, 473 F. App'x 2 (D.C. Cir.

 2012).

          A broad request of limited relevance, as here, may be dismissed as an attempt “harass and

 intimidate non-party.” Chevron Corp. v. Snaider, 78 F. Supp. 3d 1327, 1345 (D. Colo. 2015)

 (Discovery request seeking documents related to any payment non-party had been promised or

 had received from litigants in Ecuadorian environmental action against corporation, was not “for

 use in a foreign tribunal,” as required to be discoverable, but instead was propounded to harass

 and intimidate non-party). This is especially true where there were many more convenient, less

 burdensome, and less expensive ways to obtain the information relevant to the claims, and

 request could be seen as a fishing expedition designed to set up future claims against the non-

 party. See id. at 1350; General Steel Domestic Sales, LLC v. Chumley, No. 13–cv–769–MSK–

 KMT, 2014 WL 3057496, at *1 (D.Colo. July 7, 2014) (motion to quash non-party discovery

 granted when information sought was “overbroad, irrelevant, unnecessary, and was a fishing

 expedition designed to gain information ... not for purposes of [the] litigation”).

    II.      THE BALANCE OF THE INTEL DISCRETIONARY FACTORS WEIGHS
             AGAINST PETITIONER’S APPLICATION.



                                                   13
Case 1:20-mc-00023-LO-TCB Document 23 Filed 09/03/20 Page 17 of 26 PageID# 352




        This Court should not exercise its discretion in favor of ordering Petitioner’s discovery

 because the balance of the Intel discretionary factors weighs strongly against such an order.

 Even where a court has the authority to grant a Section 1782 application because the statutory

 prerequisites have been met, the court still must determine whether to exercise its discretion by

 weighing the factors set out by the Supreme Court in Intel. See Intel, 542 U.S. at 264 (“a district

 court is not required to grant a §1782(a) discovery application simply because it has the authority

 to do so.”). As noted above, those factors include: (i) whether “the person from whom discovery

 is sought is a participant in the foreign proceeding”; (ii) “the nature of the foreign tribunal, the

 character of the proceedings underway abroad and the receptivity of the foreign government or

 the court or agency abroad to U.S. federal-court judicial assistance”; (iii) “whether the § 1782(a)

 request conceals an attempt to circumvent foreign proof-gathering restrictions or other policies of

 a foreign country or the United States”; and (iv) whether “unduly intrusive or burdensome

 requests” should be “rejected or trimmed.” Id. at 264-65.

    A. The First Discretionary Factor Weighs Against Granting the Application Because
       the Information Sought is Subject to the Jurisdiction of a Foreign Proceeding.

    The first Intel factor considers whether the discovery is sought from a person who is a

 participant in the foreign proceeding. This factor weighs heavily against Petitioner’s

 Application. Blair is not a participant in the foreign proceeding. Were Petitioner to seek

 discovery from the Indian defendants in the India Proceeding, he would find confirmation that

 Blair has no connection to these defendants, and no connection to the India Proceeding. He

 should therefore seek this discovery in the Indian legal system, from parties to the legal

 proceeding, rather than in the United States from a nonparty. See In re Application of OOO

 Promnefstroy for an Order to Conduct Discovery for Use in a Foreign Proceeding, No. M 19-




                                                   14
Case 1:20-mc-00023-LO-TCB Document 23 Filed 09/03/20 Page 18 of 26 PageID# 353




 99, 2009 WL 3335608, at *7 (S.D.N.Y. Oct. 15, 2009) (“Because the Court concludes that nearly

 all the documents that the subpoena seeks are also in the possession of parties to the foreign

 proceeding, the first factor weighs squarely in favor of [respondent].”); In re Fischer Advanced

 Composite Components AG, 2008 WL 5210839 (W.D. Wash. 2008) (noting that where discovery

 is equally available in both foreign and domestic jurisdictions, a district court may conclude that

 to apply 28 U.S.C.A. § 1782 would be duplicative).

    B. Petitioner’s Discovery Request Is Unduly Intrusive or Burdensome and Should Be
       Rejected.

        Section 1782 is intended to provide narrow assistance to a foreign proceeding. See In re

 Appliciation of OOO Promnefstroy, 2009 WL 3335608, at *9. Petitioner’s request for broad

 categories of documents with no time limitation certainly does not fit within the intended

 purpose of Section 1782. Petitioner entirely ignores the undue burden imposed on Blair by

 Petitioner’s proposed subpoena and reveals the true intent of his Application to seek unlimited

 discovery. Petitioner does not seek the narrow assistance of U.S. discovery procedures to obtain

 a specific single document or report or known documents related to a single transaction. See In

 re Application of OOO Promnefstroy, 2009 WL 3335608, at *9. Nor does Petitioner limit his

 search for documents that are conceivably related to the India Proceeding. Instead, Petitioner

 seeks full U.S. discovery of every document or communication that conceivably may concern

 him, the Washington Football Team, or any employee of the Washington Football Team.

        By way of illustration, Petitioner’s draft subpoena requests such overbroad and sweeping

 categories of information such as:

    •   “All Documents and Communications concerning Snyder, including but not limited to

        telephone bills or records, and text messages.”




                                                 15
Case 1:20-mc-00023-LO-TCB Document 23 Filed 09/03/20 Page 19 of 26 PageID# 354




    •   “All Documents and Communications concerning Snyder’s family members, including

        but not limited to telephone bills or records, and text messages.”

    •   “All Documents and Communications concerning any current or former employees of

        Snyder, including but not limited to telephone bills or records, and text messages.”

    •   “All Documents and Communications concerning the Washington Football Team,

        including but not limited to all documents and communications concerning current or

        past owners, managers and/or principals thereof, and including but not limited to

        telephone bills or records, and text messages.”

    •   “All Documents and Communications concerning any current or former employees of the

        Washington Football Team, including but not limited to telephone bills or records, and

        text messages.”

 See Dkt. 1-3 (Exhibit A.) pg. 6.

        This request is unduly intrusive and burdensome. This Court should reject Petitioner’s

 attempt to require such an overbroad and harassing fishing expedition. See In re Apotex Inc., No.

 M12-160, 2009 WL 618243, at *3 (S.D.N.Y. Mar. 9, 2009) (Denying § 1782 request and finding

 it unduly intrusive and burdensome where requested discovery requires a non-party to devote

 “substantial resources to perform onerous searches and then review voluminous documents”); In

 re Degitechnic, No. C07-414-JCC, 2007 WL 1367697, at *5 (W.D. Wash. May 8, 2007)

 (granting motion to quash a subpoena under § 1782 in part because the “plain language of the

 requests reveal that they seek broad categories of documents,” requests for which would unduly

 burden the target in terms of time, effort, and expense).

        Because these documents would reveal no connection to the issues underlying the India

 Proceeding, the immense burden of this discovery is not outweighed by its probative value. See



                                                 16
Case 1:20-mc-00023-LO-TCB Document 23 Filed 09/03/20 Page 20 of 26 PageID# 355




 In re Application Pursuant to 28 U.S.C. Section 1782 of Okean B.V. & Logistic Sol. Int'l to Take

 Discovery of Chadbourne & Parke LLP, 60 F. Supp. 3d 419, 428 (S.D.N.Y. 2014) (denying

 § 1782 application where the requested discovery would be unduly burdensome for a nonparty,

 and the burden is not justified by the limited probative value); In re Lazaridis, 865 F. Supp. 2d

 521, 527 (D.N.J. 2011) (granting motion to quash subpoenas under § 1782 where “the breadth of

 the request is great and intrusive,” and there is “no time limitation to the request”).

    III.      PETITIONER’S APPLICATION SHOULD BE DENIED, AND SANCTIONS
              SHOULD BE IMPOSED, BECAUSE IT DOES NOT COMPORT WITH THE
              FEDERAL RULES OF CIVIL PROCEDURE.

           Section 1782 expressly states that all discovery pursuant to the statute shall be conducted

 “in accordance with the Federal Rules of Civil Procedure.” 28 U.S.C. § 1782(a). Petitioner’s

 Application should be denied because its proposed subpoena for the production of documents

 does not conform to the standards set forth in the Federal Rules of Civil Procedure. First, the

 subpoenas seek information that can be obtained from a more convenient source. Second, the

 proposed subpoenas are overly broad and unduly burdensome. This violation warrants sanctions.

    A. Petitioner’s Application Violates Federal Rules of Civil Procedure 26 and 45.

           Under Federal Rule of Civil Procedure 26(b)(2)(C)(i), a Court must limit discovery if it

 determines that the discovery “can be obtained from some other source that is more convenient,

 less burdensome, or less expensive.” The discovery sought by Petitioner plainly does not

 comply with this standard because to the extent that there is any connection between Blair and

 the defendants to the India Proceeding – which there is not – Petitioner could seek evidence of

 this connection from the defendant parties to the India Proceeding, via the India legal system.

           Petitioner’s proposed subpoena is improper under Federal Rule of Civil Procedure

 45(c)(1), which requires that a “party or attorney responsible for issuing and serving a subpoena




                                                   17
Case 1:20-mc-00023-LO-TCB Document 23 Filed 09/03/20 Page 21 of 26 PageID# 356




 must take reasonable steps to avoid imposing an undue burden or expense on a person subject to

 the subpoena.” Petitioner’s subpoena fails to comply with this directive. First, Petitioner should

 have initially sought information from the defendants to the India Proceeding concerning the

 lack of any connection between Blair and the issues underlying the foreign lawsuit. See

 Coffeyville Res. Ref. & Mktg., LLC v. Liberty, No. 4:08MC00017, 2008 WL 4853620, at *2

 (E.D.Ark. Nov. 6, 2008) (Under Rule 45(c)(1), “a party should first seek documents from the

 opposing party before seeking those documents from non-parties.”). Second, the breadth of this

 request imposes an undue burden on Blair, especially considering the fact that only three of the

 nineteen requested categories of information have any relation to the India Proceeding, and serve

 only to harass and intimidate Blair, in an attempt to silence Blair and others who may wish to

 communicate with legitimate news organizations about the culture of sexism, harassment and

 abuse that has existed at the highest levels of the Washington Football team for decades.

    B. Snyder Used this Application to Smear Blair in a Judicial Forum, thus Insulating
       Him from a Defamation Claim.

        Petitioner’s application contains several demonstrably false allegations attacking Blair’s

 character. Many of these, such as the claims that she has been evicted several times and that her

 wages have been garnished, lack any basis in fact. She has never been evicted from any

 property, and her wages have never been garnished. See Blair Decl. at ¶ 7. Nor did she either

 receive or offer bribes related to the dissemination of any information about Petitioner. See

 Blair Decl. at ¶ 6. Petitioner’s application claims that Blair was terminated from her position as

 Snyder’s Executive Assistant, when in fact, Blair resigned, and Snyder as her former employer

 knows, or should know, that she voluntarily resigned. See Blair Decl. at ¶ 4.

        While these knowingly false and baseless allegations should support a strong claim for

 defamation, Snyder made these statements in a court filing in order to evade the consequences of



                                                 18
Case 1:20-mc-00023-LO-TCB Document 23 Filed 09/03/20 Page 22 of 26 PageID# 357




 his malicious and knowingly false attacks on Blair’s character. See Mansfield v. Bernabei, 727

 S.E.2d 69, 73 (Va. 2012) (applying absolute immunity to statements made as part of a judicial

 proceeding); Lindeman v. Lesnick, 268 Va. 532, 537, 604 S.E.2d 55, 58 (2004) (granting

 absolute privilege to publisher of defamatory statements, “even though the communication is

 made maliciously and with knowledge that it is false.”). Multiple news sources then repeated

 Snyder’s baseless attacks on Blair, including the New York Times, Washington Post, Vanity Fair,

 Sports Illustrated, ESPN, Forbes, the Daily Mail, and many others. Blair is a private citizen.

 The widespread publication of Snyder’s false and disparaging allegations has cause Blair severe

 emotional distress and reputational damage, which was almost certainly Snyder’s intent. As

 further evidence of Snyder’s intent to intimidate Blair, he has sent private investigators to follow

 her, and to speak with her friends and co-workers. A number of her friends and co-workers have

 been approached by investigators with questions about Blair, and some have identified

 themselves as working for Snyder.

        Petitioner’s application should be denied because it is part of his efforts to harm Blair,

 and to intimidate her and others who have bravely spoken about the abuse they have suffered

 while employed by Petitioner.

    C. This Court should Impose Attorneys’ Fees to Cover the Cost of Replying to this
       Frivolous, Overbroad, and Harassing Application.

        Under Rule 45(d)(1), an attorney or party invoking the Court's subpoena power has a

 duty to “take reasonable steps to avoid imposing undue burden or expense on a person subject to

 the subpoena,” and courts are required to enforce that duty through the imposition of “an

 appropriate sanction,” including attorney’s fees. Muslim Cmty. Ass'n of Ann Arbor v. Pittsfield

 Twp., No. CV 12-10803, 2015 WL 5132583, at *2 (E.D. Mich. Apr. 24, 2015) (awarding costs




                                                  19
Case 1:20-mc-00023-LO-TCB Document 23 Filed 09/03/20 Page 23 of 26 PageID# 358




 and fees under Rule 45(d)(1) where Petitioner failed to “take reasonable steps to avoid imposing

 undue burden or expense on a person subject to the subpoena.”)

        Here, Petitioner failed to take reasonable steps to protect Blair from undue burden and

 expense. To the contrary, the sweeping and invasive requests seem specifically crafted for the

 purpose of burdening Blair. Petitioner’s violation of Rule 45 warrants sanctions in the form of

 Blair’s fees and costs in having to oppose this frivolous and harassing application. See Green v.

 MOBIS Alabama, LLC, 2014 WL 2041857, at *2–3 (M.D.Ala. May 16, 2014) (awarding costs

 and fees where party “failed to take any steps, let alone any reasonable ones, to avoid imposing

 an undue burden or expense on [the subpoenaed person]”); Huntair, Inc. v. Climatecraft, Inc.,

 254 F.R.D. 677, 680 (N.D. Okla. 2008) (finding nonparty entitled to be reimbursed for attorney

 fees it incurred defending against the subpoenas that violated Rule 45(c) by not taking reasonable

 steps to protect the nonparty from undue burden and expense); Molefi v. Oppenheimer Tr., No.

 03 CV 5631 FBVVP, 2007 WL 538547, at *4 (E.D.N.Y. Feb. 15, 2007)(awarding Rule 45 costs

 and fees where Petitioner failed “to ensure, through reasonable steps, that [the nonparty] would

 not be unduly burdened by the subpoena,” and instead “issued the subpoena to [the nonparty] for

 the sole purpose of imposing upon him an undue burden.”); Builders Ass'n of Greater Chicago v.

 City of Chicago, No. 96 C 1122, 2002 WL 1008455, at *4 (N.D. Ill. May 13, 2002) (finding Rule

 45 sanctions proper, in part, because there was “no indication that the [offending party]

 attempted to tailor its subpoenas. . .”); Liberty Mutual Ins. Co. v. Diamante, 194 F.R.D. 20, 23

 (D. Mass. 2000) (granting a motion to quash third-party subpoenas and imposing a sanction for

 counsel's violation of Fed.R.Civ.P. 45(c)(1) for failure to “take reasonable steps to avoid

 imposing undue burden or expense on the person subject to the subpoena.”); Batture Fleet, Inc.

 v. Browner, No. 00 Civ. 205, 2000 WL 748093, at *2 (E.D.La. Jan. 8, 2000) (upholding a




                                                 20
Case 1:20-mc-00023-LO-TCB Document 23 Filed 09/03/20 Page 24 of 26 PageID# 359




 magistrate judge's award of sanctions to each of two subpoenaed non-parties where the

 subpoenas violated Rule 45(c)(1)).

 CONCLUSION

        For the reasons stated above, Blair respectfully requests that this Court deny Petitioner’s

 Application for discovery in aid of a foreign proceeding pursuant to 28 U.S.C.§ 1782 in its

 entirety as per order of this Court. Accordingly, the Ex Parte Order should not be entered and the

 Subpoenas should not be issued.



 DATED: September 3, 2020                             Respectfully submitted,

                                                      /s/ Tom Spiggle
                                                      Tom Spiggle (VA Bar No. 72022)
                                                      THE SPIGGLE LAW FIRM
                                                      4830 31st St., Suite A
                                                      Arlington, VA 22206
                                                      Tel: 202-796-0976
                                                      Fax: 202-540-8018
                                                      tspiggle@spigglelaw.com

                                                      Lisa J. Banks (pro hac vice forthcoming)
                                                      Debra S. Katz (pro hac vice forthcoming)
                                                      KATZ, MARSHALL & BANKS, LLP
                                                      1718 Connecticut Ave., NW, Sixth Floor
                                                      Washington, D.C. 20009
                                                      Tel: 202-299-1140
                                                      Fax: 202-299-1148
                                                      banks@kmblegal.com
                                                      katz@kmblegal.com

                                                      Attorneys for Mary Ellen Blair




                                                 21
Case 1:20-mc-00023-LO-TCB Document 23 Filed 09/03/20 Page 25 of 26 PageID# 360




                               CERTIFICATE OF SERVICE

 I hereby certify that on the 3th day of September, 2020, I electronically filed the foregoing
 document with the Clerk of the Court using the CM/ECF system, which will send notification of
 such filing to the following:

                                      Brittany Davidson
                                       Reed Smith LLP
                               7900 Tysons One Place, Suite 500
                                     McLean, VA 22102
                                     Tel: (703) 641-4200
                                  bdavidson@reedsmith.com

                                      Rizwan A. Qureshi
                                       Reed Smith LLP
                                      1301 K Street NW
                                    Suite 1000, East Tower
                                    Washington, DC 20005
                                     Tel: (202) 414-9200
                                   rqureshi@reedsmith.com

                                      Joseph Tacopina
                                 Tacopina, Seigel & DeOreo
                                    275 Madison Avenue
                                 New York, New York 10016
                                     Tel: (212) 227-8877
                                 jtaopina@tacopinalaw.com



                                                   /s/ Tom Spiggle
                                                   Tom Spiggle (VA Bar No. 72022)
                                                   THE SPIGGLE LAW FIRM
                                                   4830 31st St., Suite A
                                                   Arlington, VA 22206
                                                   Tel: 202-796-0976
                                                   Fax: 202-540-8018
                                                   tspiggle@spigglelaw.com

                                                   Lisa J. Banks (pro hac vice forthcoming)
                                                   Debra S. Katz (pro hac vice forthcoming)
                                                   KATZ, MARSHALL & BANKS, LLP
                                                   1718 Connecticut Ave., NW, Sixth Floor
                                                   Washington, D.C. 20009
                                                   Tel: 202-299-1140
                                                   Fax: 202-299-1148



                                              22
Case 1:20-mc-00023-LO-TCB Document 23 Filed 09/03/20 Page 26 of 26 PageID# 361




                                           banks@kmblegal.com
                                           katz@kmblegal.com


                                           Attorneys for Mary Ellen Blair




                                      23
